540 F.2d 220
13 Fair Empl.Prac.Cas.  450,12 Empl. Prac. Dec. P 11,089Howard HABER, Plaintiff-Appellant,v.E. T. KLASSEN et al., Defendants-Appellees.
No. 75-2158.
United States Court of Appeals,Sixth Circuit.
Submitted July 8, 1976.Decided July 15, 1976.

Harry L. Haber, Mayfield Heights, Ohio, for plaintiff-appellant.
Arnold Forster, Anti-Defamation League of B'nai B'rith, New York City, for amicus curiae.
Frederick M. Coleman, U. S. Atty., Cleveland, Ohio, Robert E. Kopp, John M. Rogers, Dept. of Justice, Washington, D. C., for defendants-appellees.
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.
PER CURIAM.


1
This appeal presents the question of whether white federal employees may bring suit for racial discrimination under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-16.


2
The plaintiff-appellant is a white male postal service employee who claims that he was denied assignment to a position because of his race, in favor of a less qualified Negro applicant.  The District Court granted summary judgment for the defendants on the ground that "white persons may not rely upon Title VII in seeking relief for racial discrimination."


3
The defendants-appellees concede that the decision of the District Court must be reversed under authority of the opinion of the Supreme Court in McDonald v. Santa Fe Trail Transportation Co., --- U.S. ----, 96 S.Ct. 2574, 48 L.Ed.2d ---- (1976).


4
This appeal is before the Court pursuant to Sixth Circuit Rule 3(e).  The Court concludes, pursuant to Sixth Circuit Rule 9,1 that clear error requires reversal of the summary judgment of the District Court.


5
Reversed and remanded.



1
 Whenever a panel of this Court reviewing an appeal under procedures initiated under Rules 3, 8 or 9 concludes that clear error requires reversal or vacation of a judgment or order of the District Court or remand for additional proceedings in the District Court the panel may enter an appropriate order to accomplish this result